IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                          : NO. 216
                                :
                                : DISCIPLINARY RULES
FINANCIAL INSTITUTIONS APPROVED :
AS DEPOSITORIES FOR FIDUCIARY   : DOCKET
ACCOUNTS                        :
                                :


                                          ORDER


PER CURIAM


         AND NOW, this 17th day of November, 2021, it is hereby Ordered that the financial

institutions named on the attached list are approved as depositories for fiduciary accounts

in accordance with Pa.R.D.E. 221.